                                    US DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION


  ANI CREATION, INC. d/b/a Rasta, ANI               CASE NO: 4:18-CV-03517-RBH
  CREATION, INC. d/b/a Wacky T’s, BLUE
  SMOKE, LLC d/b/a Doctor Vape, BLUE
  SMOKE, LLC d/b/a Blue Smoke Vape
  Shop, ABNME, LLC d/b/a Best for Less,
  KORETZKY, LLC d/b/a Grasshopper,
  RED HOT SHOPPE, INC., E.T.
  SPORTSWEAR, INC. d/b/a Pacific
  Beachwear, MYRTLE BEACH GENERAL
  STORE, LLC, I AM IT, INC. d/b/a T-Shirt
  King, and BLUE BAY RETAIL, INC. d/b/a                          Consent Order on
  Surf’s Up.                                                   Plaintiffs’ Motion for
                                                              Temporary Restraining
                 Plaintiffs,                                  Order and Preliminary
         v.                                                         Injunction
  CITY OF MYRTLE BEACH, MYRTLE
  BEACH CITY COUNCIL, BRENDA
  BETHUNE, Individually and as Mayor of
  the City of Myrtle Beach, MICHAEL
  CHESTNUT, Individually and as a member
  of the Myrtle Beach City Council, MARY
  JEFFCOAT, Individually and as a member
  of the Myrtle Beach City Council, CLYDE
  H. LOWDER, Individually and as a
  member of the Myrtle Beach City Council,
  PHILIP N. RENDER, Individually and as a
  member of the Myrtle Beach City Council,
  GREGG SMITH, Individually and as a
  member of the Myrtle Beach City Council,
  JACKIE VEREEN, Individually and as a
  member of the Myrtle Beach City Council.

                 Defendants.




Whereas the City of Myrtle Beach has enacted Ordinance 2017-23 (the “OBEOD Ordinance”) to
amend Appendix A, Zoning through Article 18, Section 1806, to enact and establish the Ocean
Boulevard Entertainment Overlay District (the “OBEOD”);


Whereas the Plaintiffs have challenged the validity of the OBEOD ordinance as stated in its
                                                1
complaint in the above captioned lawsuit;


Whereas the OBEOD ordinance may impact the business operations of one or more of the
Plaintiffs together with the business operations of other businesses who are not parties to the
lawsuit but are located in the OBEOD;




Whereas, the Parties together have reached an agreement to allow for administrative proceedings
under the OBEOD Ordinance during the pendency of these proceedings;




Whereas the City of Myrtle Beach has agreed to enforce the OBEOD Ordinance and or any
amendments solely through use of its zoning ordinance administrative procedures. The City of
Myrtle Beach’s enforcement commitment means that the City Zoning Administrator or his
designee may inspect any premises in the overlay zone to make a determination on whether the use
of the premises is a conforming or nonconforming use under the OBEOD. If the Zoning
Administrator determines that the use of the premises constitutes a nonconforming use for the
overlay district, he will notify the business owner in writing. The business owner may then appeal
the zoning administrator’s decision in accordance with Title 6, Chapter 28 of the S.C. Code of
Laws. If the business owner who has been notified in writing by the Zoning Administrator chooses
to not appeal the Zoning Administrator’s determination of nonconformity within the 30 day time
allowed for making an appeal, the determination of the Zoning Administrator shall then become a
final determination of nonconformity and may be enforced by the Zoning Administrator according
to the terms of the Ordinance. However, if the business owner who has been notified by the
Zoning Administrator of a nonconformity under the OBEOD Ordinance chooses to appeal the
Zoning Administrator’s determination of nonconformity within the 30 day time allowed for making
an appeal, the City’s administrative procedures will then be observed until such time as a final
determination is made and all appeals have been exhausted in connection with the Zoning
Administrator’s determination of nonconformity of the particular business.


NOTE THIS ENFORCEMENT COMMITTMENT APPLIES ONLY TO THE OBEOD

ORDINANCE AND ANY AMENDMENTS TO THAT ORDINANCE. ALL OTHER LAWS OR
                                                  2
STATUTES REGULATING THE SALE OF CBD PRODUCTS, DRUG PARAPHENALIA, OR

OTHER CRIMINAL OFFENSES WILL BE ENFORCED IN ACCORDANCE WITH THE

TERMS OF THOSE LAWS OR STATUTES.



WHEREAS, Plaintiffs, in reliance on the City of Myrtle Beach’s enforcement commitment as set

forth herein above, have agreed to withdraw, without prejudice to their rights to reapply for any

temporary injunctive relief remedies, their pending Motion for a Temporary Restraining Order and

their pending Motion for a Preliminary Injunction.



NOW THEREFORE, based upon the forgoing and the consent of the parties in the above captioned

lawsuit, the Court permits the Plaintiffs to withdraw their pending Motion for a Temporary

Restraining Order and their pending Motion for a Preliminary Injunction without prejudice to their

rights to reapply for any temporary injunctive relief remedies.

THIS ORDER is intended to address Plaintiffs’ pending Motions for Temporary Restraining Order

and for Preliminary Injunction. It is not intended to address the merits of Plaintiffs’ underlying

claims in this litigation, which claims are specifically reserved by the Plaintiffs. Nor do the

Defendants waive any defenses thereto by entering into this Consent Order.

       AND IT IS SO ORDERED.




                                                             s/ R. Bryan Harwell
 Florence, South Carolina                                      R. Bryan Harwell
                                                               United States District Judge
January 15, 2019

WE CONSENT:

 Attorneys for Defendants:
                                                   3
s/ Michael W. Battle
Michael W. Battle, Fed. ID # 1243
(mbattle@battlelawsc.com)
BATTLE LAW FIRM, LLC
PO Box 530
Conway, SC 29528
Telephone: (843) 248-4321

(Plaintiffs’ attorneys signature on following page)


Attorneys for the Plaintiffs:

s/ Gene M. Connell, Jr.
Gene M. Connell, Jr., Esq. (ID #236)
Kelaher, Connell & Connor, P.C.
1500 U.S. Highway 17 North, Suite 209
Surfside Beach, SC 29575
Telephone: (866) 465-3666


s/ Reese R. Boyd, III
Reese R. Boyd, III, Esq. (ID #9212)
Davis & Boyd, LLC
1110 London Street, Suite 201
Myrtle Beach, South Carolina 29577
Telephone: (843) 839-9800




                                                      4
